                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                          LONDON

 MICHAEL McNALLY,                                 )
                                                  )
           Plaintiff,                             )
                                                  )             6:18-CV-16-REW-HAI
 v.                                               )
                                                  )
 JAMES TABOR, individually and in his             )
 official capacity as Deputy, Whitley County      )
 Sheriff Department,                              )
                                                  )             OPINION AND ORDER
 and                                              )
                                                  )
 COLAN HARRELL, individually and in his           )
 official capacity as Sheriff, Whitley County     )
 Sheriff Department,                              )

           Defendants.
                                          *** *** *** ***

      I.       BACKGROUND

           This lawsuit centers on the roadside seizure of Plaintiff Michael McNally, who claims to

have suffered a fractured arm while Defendant Whitley County Sheriff’s Deputy James Tabor

effected McNally’s arrest by force. Tabor charged McNally with a series of offenses, including

driving under the influence. At trial, the Whitley District Judge entered a directed verdict in

McNally’s favor based on a discovery violation, the Commonwealth’s failure before trial to

identify all officers at the scene of McNally’s arrest. Shortly after, McNally sued both Tabor and

Whitley County Sheriff Colan Harrell under § 1983 for violations of his constitutional rights and

under state law for malicious prosecution, battery, and negligence/gross negligence.




                                                  1
       Only Tabor and McNally were present for the key events, and the parties agree about some

of what happened on the night of McNally’s arrest. 1 On April 14, 2017, around 9:00 p.m., both

McNally and Tabor were driving in Whitley County on U.S. Highway 25. It was dark. The truck

that McNally was driving—apparently not his own—did not have its headlamps illuminated, so

Tabor initiated a traffic stop. When McNally got out of the truck, it rolled away and struck a

guardrail. McNally reentered the vehicle to put it in park. Tabor detected the odor of alcohol as he

approached McNally. Tabor asked McNally whether he had weapons in his possession, and

McNally handed over his pocket-knife. When Tabor asked McNally for his license and proof of

insurance, McNally produced his license but not proof of insurance. Throughout the interaction,

Tabor ordered McNally multiple times to keep his hands out of his pockets. McNally still tried to

fish his cigarette lighter from a pocket. At some point while McNally was standing outside the

truck, McNally, with no notice, moved to reach inside the vehicle, and Tabor brought him to the

ground and handcuffed him. Tabor then requested backup and put McNally into his police cruiser,

advising McNally that he was under arrest for driving under the influence, menacing, no insurance,

and no headlamps. Tabor drove McNally to the hospital for a blood test to determine his potential

impairment, but McNally claimed not to understand the implied consent notice that Tabor read to

him, so Tabor took him to the detention center instead. McNally never asked to be taken to the

hospital for an injury. Upon his release, McNally sought medical treatment and was diagnosed

with a broken arm.

       Other facts are disputed or at least unclear in light of the parties’ competing accounts.

According to Tabor, McNally’s truck struck the guardrail multiple times—both in the process of




1
 The Court summarizes from the depositions of McNally (DE 30) and Tabor (DE 31).
McNally’s version is largely at DE 30 pages 12–30 and Tabor’s at DE 31 pages 48–70.
                                                 2
the initial stop, and again after McNally got out of the vehicle. DE 31 at 50. Tabor states that

McNally denied having been drinking. Also, Tabor characterizes McNally as argumentative during

the stop; McNally continued to reach his hands into his pockets despite Tabor’s repeated

instructions to the contrary. In response to Tabor’s question about McNally’s license and

insurance, McNally advised that, because the truck belonged to someone else, he did not have

proof of insurance. Tabor viewed McNally’s “abrupt movement” toward the interior of the truck

as a potential attempt to flee or obtain a weapon from inside the vehicle.

         In McNally’s version, the truck struck the guardrail only once, and McNally tried (perhaps

unsuccessfully) to explain the cause to Tabor: a mechanical issue with the transmission and lack

of dashboard lights (to enable the driver to see what gear the truck was in). Per McNally, he did

not actually put his hands in his pockets, but he did ask Tabor whether he could smoke a cigarette

and whether Tabor wanted to take the lighter that was in McNally’s “watch fob pocket,”

supposedly visible to Tabor. McNally admits that he was leaning into the truck’s passenger

compartment to continue to look for proof of insurance before Tabor grabbed him and took him to

the ground. McNally concedes that, even after being told not to reach into his pockets, he tried,

with no permission from Tabor, to retrieve his lighter from a front pocket. This was just as McNally

had abruptly reached into the truck and just prior to the takedown. See DE 30 at 21; id. at 13

(“[H]e’s like ‘Get your hands out of your pockets’ and I said, ‘Sir, I just want the lighter.’”).

         Before the Court is Defendants’ amended motion seeking summary judgment on all claims

(DE 40-1). McNally responded in opposition. DE 44. Defendants replied. DE 45.

   II.      STANDARD

         A court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.



                                                  3
Civ. P. 56(a). A reviewing court must construe the evidence and draw all reasonable inferences

from the underlying facts in favor of the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 106 S. Ct. 1348, 1356 (1986); Lindsay v. Yates, 578 F.3d 407, 414 (6th Cir.

2009). Additionally, the court may not “weigh the evidence and determine the truth of the matter”

at the summary judgment stage. Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).

       The burden of establishing the absence of a genuine dispute of material fact initially rests

with the moving party. Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2553 (1986) (requiring the

moving party to set forth “the basis for its motion, and identify[] those portions of ‘the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,’

which it believes demonstrate an absence of a genuine issue of material fact”); Lindsay, 578 F.3d

at 414 (“The party moving for summary judgment bears the initial burden of showing that there is

no material issue in dispute.”). If the moving party meets its burden, the burden then shifts to the

nonmoving party to produce “specific facts” showing a “genuine issue” for trial. Celotex Corp.,

106. S. Ct. at 2253; Bass v. Robinson, 167 F.3d 1041, 1044 (6th Cir. 1999). However, “Rule 56(c)

mandates the entry of summary judgment . . . against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp., 106 S. Ct. at 2552; see also id. at 2557 (Brennan,

J., dissenting) (“If the burden of persuasion at trial would be on the non-moving party, the party

moving for summary judgment may satisfy Rule 56’s burden of production in either of two ways.

First, the moving party may submit affirmative evidence that negates an essential element of the

nonmoving party’s claim. Second, the moving party may demonstrate to the Court that the

nonmoving party’s evidence is insufficient to establish an essential element of the nonmoving

party’s claim.” (emphasis in original)).



                                                  4
          A fact is “material” if the underlying substantive law identifies the fact as critical.

Anderson, 106 S. Ct. at 2510. Thus, “[o]nly disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry of summary judgment. Factual

disputes that are irrelevant or unnecessary will not be counted.” Id. A “genuine” issue exists if

“there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party.” Id. at 2511; Matsushita Elec. Indus. Co., 106 S. Ct. at 1356 (“Where the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine

issue for trial.’”) (citation omitted). Such evidence must be suitable for admission into evidence at

trial. Salt Lick Bancorp v. FDIC, 187 F. App’x 428, 444–45 (6th Cir. 2006).

   III.      ANALYSIS

          A fair reading of McNally’s complaint yields a slew of distinct theories of recovery.

McNally appears to assert each of the complaint’s five counts—§ 1983 unlawful seizure/false

arrest, § 1983 excessive force, state-law malicious prosecution, state-law battery, and state-law

negligence/gross negligence—against both Tabor and Harrell in their individual and official

capacities. See DE 1 ¶ 5 (“Plaintiff sues Defendants Harrell and Tabor in their official and

individual capacities.”). In effect, this duplication exists for all counts except the two § 1983

official-capacity claims, which do not require individualized treatment as to each Defendant.

          The analysis proceeds in two steps. First, the Court culls McNally’s catalog of claims. Of

the numerous claims that McNally appears to bring against Tabor and Harrell, nine require only

brief discussion. Second, the Court considers the remaining issues, taking the § 1983 and state-law

claims in turn, and concludes that none of McNally’s claims survives summary judgment.




                                                  5
       A. Preliminary Matters

           1. Individual-Capacity § 1983 Claims Against Harrell

       It is not entirely clear whether McNally seeks to recover from Harrell in his individual

capacity under § 1983. See DE 1 ¶ 5. In Count I, McNally alleges unconstitutional behavior by

Defendants—emphasis on the plural—and in Count II, McNally likewise demands judgment

against Defendants. See DE 1 ¶¶ 53–54, 62. Defendants argue that there is no evidence that Harrell

knew about Tabor’s supposedly unconstitutional conduct, and it is uncontested that Harrell was

not present (or otherwise directly involved) during McNally’s arrest. See DE 32 at 41 (Harrell

Deposition); DE 40-1 at 28. In response to Defendants’ briefing, McNally focuses not on particular

acts by Harrell but on perceived deficits in county policy regarding deputies. 2 See DE 44 at 9–15.

       “Personal-capacity suits seek to impose personal liability upon a government official for

actions he takes under color of state law.” Kentucky v. Graham, 105 S. Ct. 3099, 3105 (1985).

“Where a supervisor is also a policymaker, it may be easy to ‘improperly conflate[] a § 1983 claim

of individual supervisor liability with one of municipal liability’ or an official-capacity claim.”

Horn v. City of Covington, No. 14-73-DLB-CJS, 2018 WL 3865377, at *32 (E.D. Ky. Aug. 14,

2018) (quoting Phillips v. Roane Cty., 534 F.3d 531, 543 (6th Cir. 2008)). But “liability under

§ 1983 must be based on active unconstitutional behavior and cannot be based upon ‘a mere failure

to act.’” Shehee v Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (internal quotation omitted). “A

supervisor is not liable pursuant to § 1983 for failing to train unless the supervisor ‘either

encouraged the specific incident of misconduct or in some other way directly participated in it. At



2
  McNally’s repeated references to City of Canton v. Harris, 109 S. Ct. 1197 (1989) and Connick
v. Thompson, 131 S. Ct. 1350 (2011) further indicate that McNally’s § 1983 theory as to Harrell
is most fairly viewed as one of municipal, rather than individual, liability. See DE 44 at 9–15.
Both Harris and Connick also involved official-capacity claims. Connick, 131 S. Ct. at 1355–56;
Harris, 109 S. Ct at 1200.
                                                6
a minimum a plaintiff must show that the official at least implicitly authorized, approved, or

knowingly acquiesced in the unconstitutional conduct of the offending officers.’” Phillips, 534

F.3d at 543 (quoting Shehee, 199 F.3d at 300).

       Given the equivocal complaint—evidently asserting all counts against both Defendants in

both capacities—and McNally’s failure to suggest a triable issue on Harrell’s actual involvement

in McNally’s arrest, the Court declines to entertain an individual-capacity § 1983 claim against

Harrell. McNally’s allegations sound in an official-capacity theory (which the Court addresses

below). Moreover, McNally did not respond to Defendants’ relevant arguments based on Harrell’s

lack of involvement and qualified immunity. See DE 40 at 28; DE 44 at 9–15. “[A] plaintiff is

deemed to have abandoned a claim when a plaintiff fails to address it in response to a motion for

summary judgment.” Brown v. VHS of Mich., Inc., 545 F. App’x 368, 372 (6th Cir. 2013). For

these reasons, to the extent McNally brings an individual-capacity § 1983 claim against Harrell,

summary judgment in favor of Defendants is warranted.

           2. Official-Capacity State-Law Claims Against Harrell

       McNally argues three state-law claims against Harrell: malicious prosecution (Count III),

battery (Count IV), and negligence/gross negligence (Count V). Defendants invoke sovereign

immunity as a defense to all official-capacity state-law claims. DE 40-1 at 18.

       Sovereign immunity clearly dooms the official-capacity theory regarding Harrell’s own

conduct. “Official capacity suits ‘generally represent only another way of pleading an action

against an entity of which an officer is an agent.’” Commonwealth Bd. of Claims v. Harris, 59

S.W.3d 896, 899 (2001) (quoting Graham, 105 S. Ct. at 3105). “Because the county is a political

subdivision of the state, it is ‘cloaked’ with sovereign or governmental immunity.” Jones v. Cross,

260 S.W.3d 343, 345 (Ky. 2008). Sheriffs, as county officials, would have absolute immunity from



                                                 7
suit for both their torts and their deputies’ torts. Id. But a state may waive this immunity, and the

Jones court interpreted KRS 70.040 to constitute a partial waiver. See id. at 345–46. A plaintiff

may sue the sheriff’s office “for the tortious acts or omissions” of a sheriff’s deputies but not for

the acts or omissions of the sheriff himself. Id. Sovereign immunity therefore bars the three

official-capacity state-law claims against Harrell (for his own conduct) but does not foreclose

Tabor’s individual liability or the office’s (i.e., Harrell’s official, vicarious) liability for Tabor’s

tortious acts or omissions.

            3. Individual-Capacity       State-Law      Claims     Against    Harrell    (Respondeat
               Superior)

        According to Counts III, IV, and V, Harrell is liable for Tabor’s alleged battery,

malicious prosecution, and negligence “under the doctrine of respondeat superior.” DE 1 ¶¶ 68,

74, 84. Other than urging that the claim fails, Defendants say little about McNally’s theory. See

DE 40-1 at 30, 32. And, aside from the unhelpfully broad assertion in the complaint, see DE 1

¶ 5, McNally does not further identify the actor for whom Tabor’s conduct creates liability:

Harrell in his individual capacity, Harrell in his official capacity (in effect, the county), or both.

Nonetheless, the Court construes the complaint to allege, at least in part, that Harrell is

personally liable for Tabor’s supposed battery, malicious prosecution, and negligence.

        Under Kentucky law, “[a]n employer is strictly liable for damages resulting from the

tortious acts of his employees committed within the scope of his employment.” Univ. Med. Ctr.,

Inc. v. Beglin, 375 S.W.3d 783, 792–93 (Ky. 2011) (emphasis added). Harrell, in his individual

capacity, cannot be vicariously liable for Tabor’s torts unless Harrell was Tabor’s employer. See

Lamb v. Interstate S.S. Co., 149 F.2d 914, 917 (6th Cir. 1945) (“While the general rule is that the

master is liable for the acts of his employees done within the scope of their employment, it is

equally well settled that the rule applies only when the relation of master and servant is shown to

                                                   8
exist between the wrongdoer and the person sought to be charged for the wrong at the time of the

injury and with reference to the very transaction out of which the injury arose; otherwise, the

doctrine of respondeat superior does not apply.”) At the time of this incident, the Whitley County

Sheriff’s Department, not Harrell personally, was Tabor’s employer. Therefore, to the extent

McNally asserts individual-capacity state-law claims against Harrell on a respondeat superior

theory, those claims do not survive summary judgment.

           4. State-Law Negligence/Gross Negligence Claim Regarding Tabor’s Conduct

       McNally alleges that Tabor breached his duty of care “with respect to the arrest, use of

force and prosecution of Plaintiff.” DE 1 ¶ 79. Defendants contend that qualified official immunity

protects them from liability and that Count V fails on the merits anyway because McNally cannot

prove breach, offered no expert opinion on the standard of care, and identified no malice or

willfulness (for purposes of gross negligence). DE 40-1 at 20–22, 32–35.

       This claim is bothersomely imprecise. A Kentucky negligence claim requires proof of a

duty owed to the plaintiff, a breach by the defendant, and “consequent injury.” Pathways, Inc. v.

Hammons, 113 S.W.3d 85, 88 (Ky. 2003). Though McNally never identifies the source of Tabor’s

supposed duty to McNally, see DE 1 ¶¶ 77–79, Defendants appear to concede that a duty exists—

observing the “universal duty of care,” see DE 40-1 at 32—and instead focus their argument on

the need for expert testimony as to the applicable standard of care, see DE 40-1 at 32–33. As for

gross negligence, Kentucky law requires two findings: a failure to exercise reasonable care,

“accompanied by wanton or reckless disregard for the lives, safety, or property of others.” Gibson

v. Fuel Transp., Inc., 410 S.W.3d 56, 59 (Ky. 2013) (internal citation omitted). On this theory,

McNally offers scant factual support, only the bare assertion that Defendants “exercised little to

no care, and were grossly negligent.” See DE 1 ¶ 83. Defendants maintain that the existence of



                                                 9
probable cause and the reasonableness of Tabor’s use of force—latterly discussed issues relevant

to the § 1983 and other state-law claims—likewise resolve the negligence claim in their favor. DE

40-1 at 33.

       The Court perceives a different problem with the negligence count. Namely, an “officer is

liable for the intentional tort of battery, not for negligence, when he deliberately exceeds the

privileged amount of force by committing an unwarranted violence on the arrestee.” Ali v. City of

Louisville, No. 3:03CV-427-R, 2006 WL 2663018, at *8 (W.D. Ky. Sept. 15, 2006) (“To permit a

separate claim for negligence creates the risk that a jury would assume that, even if no excessive

force were used, the officer might somehow still be liable for some undefined negligence.”).

Kentucky courts have recognized that there is no such creature as negligent assault, Ten Broeck

Dupont, Inc. v. Brooks, 283 S.W.3d 705, 732–33 (Ky. 2009), and this reasoning applies with

similar force to the intentional torts of which McNally complains. See also District of Columbia

v. Chinn, 839 A.2d 701, 706–10 (D.C. 2003) (discussing invalidity of negligent assault). No

amount of vague pleading can transform false-arrest or malicious-prosecution claims into causes

of action properly sounding in negligence. See Jones v. Clark Cty., No. 5:15-337-DCR, 2016 WL

4146119, at *9 (E.D. Ky. Aug. 3, 2016) (discussing false arrest and malicious prosecution); Lewis

v. Laurel Cty. Sheriff’s Dep’t, No. 09-280-GFVT, 2011 WL 3475370, at *6 (E.D. Ky. Aug. 8,

2011) (explaining this concept as it applies to malicious prosecution).

       As to Tabor, McNally relies on the same conduct that forms the basis of his constitutional

and state-law claims and attempts to repackage the allegations as a negligence/gross-negligence

count. This strategy may have been permissible if McNally had set forth an independent theory

that met the requirements of a negligence or gross-negligence claim under Kentucky law. To the

extent McNally asserts that Tabor negligently falsely arrested him, negligently used unnecessary



                                                10
force against him, or negligently maliciously prosecuted him, the Court rejects the effort and finds

no possible personal liability for Tabor on Count V.

       Under KRS 70.040 (as interpreted in Jones), the sheriff’s office may have vicarious

liability for Tabor’s negligence. But, because the individual-capacity negligence count against

Tabor needlessly duplicates Counts III and IV and fails as a matter of law, Harrell—really, the

office or county—can have no official-capacity liability on this count. See Haugh v. City of

Louisville, 242 S.W.3d 683, 687 (Ky. Ct. App. 2007) (“[V]icarious liability is not possible without

primary liability.”). 3 Accordingly, McNally cannot prevail on Count V against Tabor on the

individual-capacity theory or against Harrell on the official-capacity theory.

           5. Summary

       Here’s what remains: two individual-capacity § 1983 claims against Tabor; two official-

capacity § 1983 claims, effectively against the office; state-law causes of action for malicious

prosecution and battery against Tabor in his individual capacity and against Harrell in his official

capacity (vicariously, for Tabor’s conduct); and a state-law negligence claim against Harrell in his

individual capacity.

       B. Section 1983 (Counts I and II)

       “Section 1983 creates a federal cause of action against state or local officials who deprive

a person of a federal right while acting under the color of state law.” Thomas v. City of

Chattanooga, 398 F.3d 426, 429 (citing 42 U.S.C. § 1983).




3
 The complaint appears to contain two independent negligence theories as to Harrell: negligent
hiring, retention, training, and supervision, and respondeat superior liability for Tabor’s
negligence. See DE 1 ¶¶ 80–82, 84. The Court addresses the first theory below. For the reasons
explained above, the second theory is meritless; Harrell was not Tabor’s employer, and neither
Harrell nor the county can have any vicarious liability without Tabor’s primary liability for his
own negligence.
                                                11
           1. Individual-Capacity Claim Against Tabor

       The complaint alleges two § 1983 counts against Tabor: unlawful seizure/false arrest

(Count I) and excessive force (Count II). See DE 1. There is no dispute that Tabor was acting under

color of state law, so the pertinent question is whether Tabor violated McNally’s constitutional

rights. Counts I and II both implicate McNally’s Fourth Amendment rights, but the theories are

distinct. Count I’s viability depends on whether Tabor had probable cause to arrest McNally. Count

II prompts an inquiry into the objective reasonableness of Tabor’s force in arresting and

handcuffing McNally. 4

               a. Probable cause to arrest

       Tabor arrested McNally and lodged four charges: no headlamps, no insurance, driving

under the influence, and menacing. See DE 40-5 (Uniform Citation).

       The Fourth Amendment protects against unreasonable searches and seizures, which

includes an arrest without probable cause. Alman v. Reed, 703 F.3d 887, 896 (6th Cir. 2013). To

prove false arrest under § 1983, a plaintiff must show that the officer lacked probable cause.

Fridley v. Horrighs, 291 F.3d 867, 872 (6th Cir. 2002). In other words, “[a]n arrest is valid so long

as there is probable cause for a single charge of an arrestable offense.” Miller v. Sanilac Cty., 606

F.3d 240, 248 (6th Cir. 2010). “A police officer has probable cause if there is a ‘fair probability’

that the individual to be arrested has either committed or intends to commit a crime.” Fridley, 291



4
 The complaint includes due process and equal protection claims alongside references to
McNally’s Fifth, Eighth, and Fourteenth Amendment rights. See DE 1 at 8–9. McNally does not
develop these theories, and in any case, the Fourth Amendment is the sole constitutional right
applicable to these circumstances. Albright v. Oliver, 114 S. Ct. 807, 813 (1994) (“Where a
particular Amendment ‘provides an explicit textual source of constitutional protection’ against a
particular sort of government behavior, ‘that Amendment, not the more generalized notion of
“substantive due process,” must be the guide for analyzing these claims.’”); Davis v. Pickell, 939
F. Supp. 2d 771, 777 (E.D. Mich. 2013) (clarifying the applicability of the Fourth, Eighth, and
Fourteenth Amendments).
                                                 12
F.3d at 872 (internal citation omitted). “To determine whether probable cause exists, [a court]

consider[s] only ‘the facts known to the arresting officer at the time of the arrest.’” Hartman v.

Thompson, 931 F.3d 471, 481 (6th Cir. 2019). “Probable cause is assessed ‘from the perspective

of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.’” Klein v. Long,

275 F.3d 544, 550 (6th Cir. 2001) (internal quotation omitted). “The existence of probable cause

is a jury question, unless there is only one reasonable determination that is possible.” Thacker v.

City of Columbus, 328 F.3d 244, 255 (6th Cir. 2003). The analysis is commonsense, not hyper-

technical, and objectively accounts for the nuances, particulars, inferences, and details of the

situation on the ground at the time of the decision to seize. See Texas v. Brown, 103 S. Ct. 1535,

1543 (1983).

                   i. No headlamps

       The parties agree that McNally was driving at night (around 9:00 p.m. in early spring 2017)

without his headlamps illuminated. DE 1 ¶ 14; DE 40-1 at 2; DE 44 at 2. Defendants contend that

Tabor’s personal observation of the non-illuminated headlamps constitutes probable cause to

charge McNally with this offense. DE 40-1 at 25, 29. But, non-compliance with the Kentucky

headlamp law, KRS 189.040(4), is punishable only by a fine, KRS 189.990(1). Thus, the conduct

is a non-arrestable violation rather than an arrestable misdemeanor. KRS 431.060(3); KRS

431.005(1). Tabor’s probable cause as to this offense cannot justify McNally’s arrest.

                   ii. No insurance

       Regardless of whether McNally was driving an uninsured truck at the time, see DE 1 ¶ 20,

the parties do not appear to dispute that McNally failed to produce proof of insurance upon Tabor’s

request. See DE 40-1 at 30; DE 44 at 3 (“Plaintiff leaned into his vehicle in an attempt to find the

vehicles [sic] insurance information.”). The determinative question is whether, at the time of the



                                                 13
arrest, Tabor had probable cause to believe that McNally had committed the offense of operating

an uninsured vehicle.

       Kentucky law requires car owners and operators to maintain adequate car insurance, KRS

304.39-090, and the failure to do so may be punished by up to ninety days’ imprisonment, KRS

304.99-060(2)(a). The offense therefore constitutes a misdemeanor, KRS 431.060(2), and

Kentucky law authorizes peace officers to make warrantless arrests for misdemeanors committed

in their presence. KRS 431.005(1)(d). A separate provision imposes a temporally limited

obligation upon the vehicle’s owner to produce an insurance card upon a peace officer’s request.

KRS 304.39-117(2). Unlike the failure-to-maintain-insurance statute, the failure-to-produce-

insurance-card statute does not impose penalties. See Kilburn v. Commonwealth, 2012-SC-494-

MR, 2014 WL 1514622, at *5 (Ky. Apr. 17, 2014). Without a specific authorized penalty, the

general penalty provision provides only for the imposition of a fine. KRS 304.99-010.

       Here, viewing the facts in the light most favorable to McNally, though there was room for

doubt about an insurance policy, he never volunteered that the truck was uninsured. Defendants

maintain that, on the topic of insurance, McNally “said he didn’t know” or that “[h]e didn’t have

any.” DE 31 at 61 (Tabor Deposition). But McNally claims that he “knew [the card] was there

somewhere” in the vehicle and that he had advised Tabor of this before the takedown and arrest.

DE 30 at 21 (McNally Deposition). Defendants’ showing would be stronger if, unlike Kentucky

law, a statute had obligated McNally to maintain proof of insurance at all times. See Schilling v.

Swick, 868 F. Supp. 904, 907–08 (W.D. Mich. 1994) (“Officer Swick also had probable cause to

arrest Jeffrey Schilling based upon his failure to provide proof of insurance upon request.”). Under

these facts, the existence of probable cause is not so obvious so as to justify summary judgment

for Defendants (at least not without considering the impact of qualified immunity).



                                                14
                   iii. Driving under the influence

       To demonstrate that probable cause did not exist for this charge, McNally challenges

Tabor’s failure to administer field sobriety tests and points to McNally’s lack of bloodshot eyes

and slurred speech. DE 44 at 8. McNally further offers alternative characterizations of the facts

relied upon by Defendants. See id. at 2–3. According to Defendants, probable cause for this charge

depends on Tabor’s observation of McNally driving without headlamps, the fact that the truck hit

the guardrail, the odor of alcohol emanating from McNally, Tabor’s repeated commands that

McNally keep his hands out of his pockets, McNally’s unusual statements comparing Kentucky to

Hawaii, and his sudden movement to reach inside the vehicle. DE 40-1 at 25, 29; DE 45 at 2–4.

       The Court must view the facts underlying the probable-cause determination from the

perspective of an objectively reasonable officer on the scene. Fox v. DeSoto, 489 F.3d 227, 235–

36 (6th Cir. 2007). “A suspect’s satisfactory explanation of suspicious behavior is certainly a factor

which law enforcement officers are entitled to take into consideration in making the determination

whether probable cause to arrest exists.” Criss v. Kent, 867 F.2d 259, 263 (6th Cir. 1988). But,

“officers are free to disregard either all innocent explanations, or at least innocent explanations

that are inherently or circumstantially implausible.” District of Columbia v. Wesby, 138 S. Ct. 577,

592 (2018). “[I]nnocent explanations—even uncontradicted ones—do not have any automatic,

probable-cause-vitiating effect.” Id. The Sixth Circuit once found probable cause to exist even

when the suspect’s unsafe driving may have been influenced by inadequate signage, poor lighting,

or the design of a roadway island. Bailey v. City of Howell, 643 F. App’x 589, 595–96 (6th Cir.

2016). The undisputed facts in Bailey showed that the suspect had driven carelessly, had watery,

blood-shot eyes, admitted to drinking, refused to take a breath test, and smelled of alcohol. Id.




                                                 15
       Here, McNally admits the facts relied upon by Defendants: he was driving at night without

headlamps; the truck hit the guardrail; McNally “probably” smelled like alcohol; Tabor repeatedly

instructed McNally to keep his hands out of his pockets; McNally made comments about Hawaii

or otherwise tried to engage Tabor in small talk during the stop; and McNally moved to reach

inside the truck without notice or permission. DE 30 at 12–13, 18–19, 21–23 (McNally

Deposition). McNally now provides innocent explanations for certain facts and argues that, as a

result, Tabor could not have had probable cause. See DE 44 at 2–3, 8. But Tabor need not have

credited on-the-scene justifications, if any, see Wesby, 138 S. Ct. at 592, and McNally’s subjective

motivations and post-hoc exculpatory explanations are inapt, since probable cause depends on

what a reasonable officer would have perceived at the time of the arrest. Based on the undisputed

facts described above, no reasonable juror could conclude that Tabor lacked probable cause to

arrest McNally for driving under the influence.

       Tabor had collected information objectively supporting a belief of probable criminality:

McNally drove without lights, which violates Kentucky law and evinces impairment. When

McNally exited his truck, the vehicle rolled away and hit the guardrail. This clearly impugned

McNally’s fitness to drive and signaled concern. Tabor smelled alcohol on McNally’s person;

Plaintiff concedes that he probably smelled of alcohol. Plaintiff then engaged in, at least, odd

conversation. He seemed unable to follow directions, forcing Tabor to repeatedly warn him against

reaching into his pockets. Further, critically, McNally tried to enter or reach into his truck in an

unexpected, unsanctioned action. McNally had beer in the truck; Tabor specifically noticed beer

cans or bottles on the scene. This data set, under the standard, could lead to only one result. Tabor

had probable cause to believe that McNally—who drove illegally, smelled of alcohol, and allowed




                                                  16
the unattended vehicle to roll off into a guardrail—had operated his truck “while under the

influence of alcohol.” KRS 189A.010(1)(b). 5

                   iv. Menacing

       McNally argues that he “did not engage in any conduct that could be construed as

“Menacing.” DE 1 ¶ 21. Defendants assert that probable cause existed to charge McNally with

menacing because McNally made an abrupt movement to reach inside his vehicle, which Tabor

interpreted as creating “a reasonable safety concern.” DE 40-1 at 30.

       Under Kentucky law, “[a] person is guilty of menacing when he intentionally places

another person in reasonable apprehension of imminent physical injury.” KRS 508.050(1).

Menacing involves “antagonistic behavior focused at another person,” and some of the hallmarks

include moving closer, using a raised voice or threatening tone, and making physical contact or

gestures. Martin v. Coyt, No. 1:10-cv-176-R, 2012 WL 1574823, at *10 (W.D. Ky. May 3, 2012).

Other factors include whether a potential aggressor is “armed, intoxicated, or indicating a desire

to flee.” Ayala v. Hogsten, No. 17-47-HRW, 2019 WL 1338391, at *5 (E.D. Ky. Mar. 25, 2019).

In one instance, there was probable cause for menacing when a defendant came close to officers,

took an aggressive posture, and yelled, even though the defendant may have been raising his hands




5
  The Court realizes that probable cause is often a jury question but sees a lone rational result
here. However, even if the Court thought probable cause debatable, Tabor surely had sound
reasons to perceive adequate cause. This would cloak Tabor in qualified immunity. See Phillips
v. Blair, No. 18-4043, 2019 WL 4164727, at *5 (6th Cir. Sept. 3, 2019) (“[E]ven if a factual
dispute exists about the objective reasonableness of the officer’s actions, a court should grant the
officer qualified immunity if, viewing the facts favorably to the plaintiff, an officer reasonably
could have believed that the arrest was lawful.”) (quoting Kennedy v. City of Villa Hills, 635
F.3d 210, 214 (6th Cir. 2011)). “Qualified immunity is an affirmative defense that, once asserted,
shifts the burden of proof to the plaintiff to show that the defendant is not entitled to qualified
immunity.” Lanman v. Hinson, 529 F.3d 673, 683 (6th Cir. 2008). McNally does not address this
analysis with any detail or particularity and has not shown that Tabor acted outside the sphere of
qualified immunity.
                                                17
to comply with the officers’ directive rather than to take a swing. Fultz v. Whittaker, 187 F. Supp.

2d 695, 702–03 (W.D. Ky. 2001).

       Here, more than one reasonable determination is possible. It is undisputed that McNally

moved unexpectedly to access the passenger compartment of the truck. But, the significance of

this action, under the totality of the circumstances, depends on which party’s view the factfinder

accepts. One might reasonably think that McNally was argumentative and non-compliant and that

his abrupt movement was intended to facilitate flight or access to a weapon. One might reasonably

think that McNally had tried to comply with Tabor’s earlier directives and partially entered the

truck only as a response to Tabor’s request for proof of insurance. Because probable cause on the

menacing charge presents a jury question, summary judgment on this ground would be improper.

       In all, though, regardless of Tabor’s probable cause to believe that McNally had committed

any other arrestable offense, any reasonable juror would conclude that Tabor lawfully arrested

McNally for driving under the influence. The status of Tabor’s probable cause as to the other three

charges is thus irrelevant, and McNally cannot prevail on his individual-capacity § 1983 claim for

unlawful seizure/false arrest because no constitutional violation occurred. Tabor had probable

cause to arrest McNally, vitiating the foundation for any improper-arrest claim.

               b. Objective reasonableness of Tabor’s use of force

       McNally argues that Tabor used unreasonable force during the 2017 arrest. DE 1 ¶ 58.

Defendants counter that Tabor’s use of force was reasonable, in light of Tabor’s probable cause to

believe that McNally was intoxicated and the standard nature of the arm-bar technique that Tabor

used to take McNally to the ground. DE 40-1 at 26–27. Defendants further argue that McNally has

failed to establish medical causation of any claimed injury. Id. at 27. In response, McNally insists




                                                18
(albeit in the context of his negligence claim) that the causation of his injury is a matter of

“common knowledge.” DE 44 at 20–21.

       “Whether an officer has exerted excessive force during the course of seizure is determined

under an ‘objective reasonableness’ standard.” Morrison v. Bd. of Trs. of Green Twp., 583 F.3d

394, 401 (6th Cir. 2009). The Court views the facts from the perspective of an objective officer

and in the light most favorable to McNally. See Slusher v. Carson, 540 F.3d 449, 455 (6th Cir.

2008). Following Dickerson v. McClellan, 101 F.3d 1151, 1161–62 (6th Cir. 1996), courts use a

segmented approach to assess an officer’s conduct during an arrest to ensure that the use of force

“at each juncture” was objectively reasonable. See Hysell v. Thorp, No. 2:06-cv-170, 2009 WL

262426, at *16 (S.D. Ohio Feb. 2, 2009). Here, the Court discerns two segments: the initial

takedown and subsequent handcuffing.

                   i. Takedown

       To determine whether Tabor’s use of force was objectively reasonable at this juncture, “the

question is whether the totality of the circumstances justifie[d] the use of an arm-bar takedown.”

See Aldrich v. City of Columbus, No. 2-15-cv-404, 2016 WL 6084570, at *6 (S.D. Ohio Oct. 18,

2016). The inquiry accounts for “the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

or attempting to evade arrest by flight.” Graham v. Connor, 109 S. Ct. 1865, 1872 (1989). “[T]he

‘extent of the injury inflicted’ is not ‘crucial to an analysis of a claim for excessive force in

violation of the Fourth Amendment.’” Morrison, 583 F.3d at 407.

       As to the first factor, the crime at issue may be categorically severe or severe on the

particular facts. Eldridge v. City of Warren, 533 F. App’x 529, 532–33 (6th Cir. 2013). Driving

under the influence is serious but “not categorically ‘severe’” for purposes of the excessive-force



                                                 19
inquiry. Id. (citing Begay v. United States, 128 S. Ct. 1581, 1586–87 (2008)) (“[S]tatutes that forbid

driving under the influence . . . typically do not insist on purposeful, violent, and aggressive

conduct . . . .”). However, a suspect’s intoxication can create the potential for volatility. Marvin v.

City of Taylor, 509 F.3d 234, 245–46 (6th Cir. 2007).

       The second Graham factor involves an analysis of safety considerations, including the

suspect’s compliance with officer directions, freedom of movement, potential access to weapons,

and verbal and non-verbal communication. See Meirthew v. Amore, 417 F. App’x 494, 497–98

(6th Cir. 2011). Under the third factor, minimal disobedience—such as refusing to spread one’s

feet for a search or making a crude comment while otherwise compliant and handcuffed—does

not constitute active resistance sufficient to justify a substantial use of force. Burgess v. Fischer,

735 F.3d 462, 474–75 (6th Cir. 2013); Meirthew, 417 F. App’x at 497–98. In contrast, a suspect

resists arrest when he fails to place his hands behind his back after being given sufficient time to

comply with the order. Bozung v. Rawson, 439 F. App’x 513, 520–21 (6th Cir. 2011).

       In this case, at least two of the three Graham factors weigh in favor of the reasonableness

of Tabor’s use of force in subduing McNally. The first factor may be somewhat indeterminate.

Tabor reasonably suspected that McNally had committed the serious offense of driving under the

influence. But, this offense does not inherently involve violence or aggression, and there is no

indication that Tabor reasonably perceived McNally to be intoxicated to the point of volatility. The

menacing charge does involve the apprehension of imminent injury and weighs in favor of using

force, but McNally separately challenges Tabor’s basis for charging him with that offense. The

Court focuses the inquiry on the remaining factors.

       The second factor, based on the threat to officer and public safety, justifies Tabor’s use of

force. Viewing the facts in the light most favorable to McNally, the two men were engaged in a



                                                  20
nighttime traffic stop on the side of the road, after the truck had rolled into the guardrail during the

stop. McNally, smelling of alcohol, had relinquished his knife on Tabor’s request. Tabor

repeatedly told McNally to keep his hands out of his pockets; McNally still tried to access his

pocket for a lighter. Even McNally’s version supports an inference of non-compliance, as he

acknowledges Tabor’s repetition of instructions (which makes little sense in conjunction with

McNally’s assertion that he complied). Per McNally, when he realized that Tabor was going to

write a citation, McNally entered the truck, unbidden, to again try to locate the insurance card. DE

30 at 21. An objectively reasonable officer would have perceived the need to arrest McNally

quickly in response to this sudden movement, given the possibility that the truck could enable

McNally’s flight (while presumably intoxicated) or contain a weapon. Again, there is no dispute

that the truck held both beer and a butcher knife on the bench, per Tabor.

        The third Graham factor likewise supports the reasonableness of Tabor’s use of force.

McNally, though stopped on the side of the road, was not yet restrained or subdued, and an

objectively reasonable officer would have recognized the possibility that McNally could use the

truck to flee. McNally’s arguable subjective motivation—apparently to comply with Tabor’s

earlier order to produce an insurance card—is immaterial to the perception of an objectively

reasonable officer on the scene.

        In sum, Tabor acted reasonably and did not violate McNally’s Fourth Amendment right to

be free from excessive force when he used an arm-bar technique to effect a valid arrest.

                    ii. Handcuffing

        “The Fourth Amendment prohibits unduly tight or excessively forceful handcuffing during

the course of a seizure.” Morrison, 583 F.3d at 401. “In order for a handcuffing claim to survive

summary judgment, a plaintiff must offer sufficient evidence to create a genuine issue of material



                                                  21
fact that: (1) he or she complained the handcuffs were too tight; (2) the officer ignored those

complaints; and (3) the plaintiff experienced ‘some physical injury’ resulting from the

handcuffing.” Id. The third prong clearly requires but-for causation between the physical injury

and the handcuffing. See Jones v. Lafferty, No. 15-51-KKC-CJS, 2018 U.S. Dist. LEXIS 52062,

at *22–25 (E.D. Ky. Feb. 12, 2018) (finding summary judgment appropriate when abrasions

resulted from resisting arrest, not excessively forceful handcuffing); Cochran v. Shelby Twp., No.

2:13-cv-11756, 2014 WL 4639467, at *7–8 (E.D. Mich. Sept. 16, 2014) (granting summary

judgment for defendant officers in part based on plaintiff’s admission that the tightness of

handcuffs had not caused physical injury).

       Here, McNally loses on the third prong, as he has not created a triable issue regarding

whether his only identified injury—a fractured ulna—resulted from Tabor’s excessively forceful

handcuffing. McNally does allege that the handcuffs were too tight. See DE 30 at 13, 22 (McNally

Deposition); DE 44 at 21. He also claims that Tabor ignored his request to loosen the handcuffs

and that Tabor apparently stopped another unidentified officer—who had already loosened the left

handcuff—from heeding McNally’s request. DE 30 at 13. But Plaintiff never alleges, in his

complaint, deposition, or briefing, that Tabor’s excessively forceful handcuffing caused

McNally’s broken ulna. 6 To the contrary, in his deposition, McNally conceded that he suffered an

injury during the “takedown.” Id. at 23. Later, in response to a question about “what Officer Tabor

did physically to cause injury to [his] wrist,” McNally opined on several subjects, including the

lack of necessity for Tabor to have taken him to the ground, handcuffed him, or “jerk[ed] [him]




6
 Nor does McNally respond to the contention of Rob Miller, Defendants’ police-practices
expert, who opined in his report that, during his almost forty years of experience, he had never
“witnessed a fracture caused by handcuffing.” DE 40-2 at 6. Plaintiff has no expert on medical
causation.
                                                22
around,” and concluded with an observation about Tabor’s attitude. Id. Viewing the facts in the

light most favorable to McNally, it is fair to assume that (if related to this case) he suffered a

broken arm as a result of the takedown that preceded his arrest. But under Morrison, McNally

bears the burden to demonstrate “‘some physical injury’ resulting from the handcuffing.”

Morrison, 583 F.3d at 401 (emphasis added). This, McNally has not done. See also DE 1,

Introduction (attributing wrist injury to claim that “Tabor . . . manhandled” him).

               c. Qualified Immunity

       “Generally, summary judgment based on qualified immunity is proper if the officer was

not on notice that his conduct was clearly unlawful.” Bletz v. Gribble, 641 F.3d 743, 749 (6th Cir.

2011). “Qualified immunity is applicable unless the official’s conduct violated a clearly

established constitutional right.” Pearson v. Callahan, 129 S. Ct. 808, 816 (2009). A plaintiff who

seeks to recover from a government official purportedly protected by qualified immunity must

therefore make two showings: first, that the plaintiff’s constitutional rights were violated in the

first place; and second, that the right was clearly established at the time of the actor’s alleged

misconduct. Id.

       The Court already has found no jury question on the issue of a constitutional violation.

Plaintiff makes no effort to discuss the qualified immunity principles that otherwise might impact

the case. Rather, McNally spends much of his brief repeating that probable cause typically is a

jury question. Further, he has a lengthy discussion, not based on proof or an expert in this case, on

the topic of Tabor’s hypervigilance. What Plaintiff does not do is marshal the qualified-immunity

rubric. Finding no predicate violations, the Court, except as earlier noted, elects against deep study

of a topic Plaintiff had the burden on but largely ignores.




                                                 23
            2. Official-Capacity § 1983 Claims

        By suing Tabor and Harrell in their official capacities as to Counts I and II, McNally

inculpates the Whitley County Sheriff’s Department for Tabor’s allegedly unlawful seizure/false

arrest and his supposed use of excessive force. See DE 1 ¶¶ 4, 40–42. McNally faults “the utter

lack of DUI detection and field sobriety training, the lack of any sort of mental health screening

policy, and the total lack of supervision of deputies,” as well as the county’s lack of background

and application investigation into prospective deputies. DE 44 at 10–11. Defendants argue that

there was no constitutional violation and that, even if there were, McNally has not identified a

policy or custom that served as the “moving force” behind the violation. DE 40-1 at 17. McNally

responds that the county’s failure to train and hiring practices are the requisite actionable policies.

DE 44 at 6, 9–15.

        Importantly, respondeat superior is not a basis for county liability under § 1983; rather,

counties may be liable only for policies or customs that actually cause federal rights violations.

Thomas, 398 F.3d at 429, 432–33. Under certain circumstances, both improper hiring practices

and inadequate training may constitute “policies” actionable under § 1983. Harris, 109 S. Ct. at

1202–05; Bd. of the Cty. Comm’rs v. Brown, 117 S. Ct. 1382, 13 (1997) (assuming without

deciding that “a single instance of inadequate screening could . . . trigger municipal liability”).

“Where a plaintiff claims that the municipality has not directly inflicted an injury, but nonetheless

has caused an employee to do so, rigorous standards of culpability and causation must be applied

to ensure that the municipality is not held liable solely for the actions of its employee.” Brown,

117 S. Ct. at 1389, 1391 (“[A] court must carefully test the link between the policymaker’s

inadequate decision and the particular injury alleged.”). Mere or even heightened negligence is

insufficient. Id. at 1390.



                                                  24
        A plaintiff who challenges hiring practices under § 1983 must show that “adequate scrutiny

of an applicant’s background would lead a reasonable policymaker to conclude that the plainly

obvious consequence of the decision to hire the applicant would be the deprivation of a third

party’s federally protected right.” Id. at 1392. A failure-to-train theory fails unless a plaintiff shows

“that a training program is inadequate to the tasks that the officers must perform; that the

inadequacy is the result of the city’s deliberate indifference; and that the inadequacy is ‘closely

related to’ or ‘actually caused’ the plaintiff’s injury.” Hill v. McIntyre, 884 F.2d 271, 275 (6th Cir.

1989) (citing Harris, 109 S. Ct. at 1205–06). Examples of deliberate indifference include “fail[ing]

to provide adequate training in light of foreseeable consequences that could result from a lack of

instruction” or failing to respond “to repeated complaints of constitutional violations.” Brown v.

Shaner, 172 F.3d 927, 931 (6th Cir. 1999).

        For the reasons discussed above, Tabor did not violate McNally’s constitutional rights. But

even if there were a constitutional violation, McNally has not proven the requisite link between

the complained-of rights violations and the county’s decisions about whether to hire and how to

train and supervise Tabor. In Brown, the Supreme Court rejected municipal liability under § 1983

(on an excessive-force theory) for the county’s decision to hire a particular deputy. Brown, 117 S.

Ct. at 1393–94. The deputy’s record reflected various misdemeanors, including assault and battery.

Id. at 1392–93. Even though this record might have made the deputy a less-than-ideal candidate,

there was no deliberate indifference in deciding to hire him. Id. at 1393. A full review of the

deputy’s record would not have alerted the sheriff to the fact that hiring the deputy would obviously

lead to excessive-force violations. Id. Similarly, in this case, McNally complains that Harrell does

not adequately verify an applicant’s work history, which in Tabor’s case would have revealed

additional past employment as a law-enforcement officer and a previous excessive-force



                                                   25
complaint. DE 44 at 11–13. This does not rise to the level of deliberate indifference. It strains

credulity to say that Harrell’s remote decision “actually caused” McNally’s injury—putting aside,

of course, the unremarkable fact of but-for causation between all hiring decisions and all

subsequent acts by employees. See Brown, 117 S. Ct. at 1391 (“Every injury suffered at the hands

of a municipal employee can be traced to a hiring decision in a ‘but-for’ sense.”).

       Nor has McNally shown that Tabor’s training was inadequate as a result of Harrell’s

deliberate indifference or that any alleged inadequacy had a sufficiently close connection to

McNally’s injury. For one, Tabor’s training and qualifications are a centralized matter of state law:

KRS 15.380(1)(c) requires that deputy sheriffs be certified by the Kentucky Law Enforcement

Council. For another, none of the faults identified by McNally—lack of DUI-detection training,

mental-health screening, or supervision—evinces deliberate indifference or a close causal

connection to McNally’s injury. For example, Tabor was familiar with some field-sobriety tests

but not others. DE 31 at 20–48 (Tabor Deposition) (describing his DUI-detection training and

stating that he would administer the one-leg stand and the walk-and-turn tests but not an HGN test

because his training had not been refreshed recently). Had Harrell known about Tabor’s rusty

HGN-administration skills, it would not have been “plainly obvious” to Harrell that false arrest

and excessive force were “highly likely” to result. See Brown, 117 S. Ct. at 1391. Put differently,

Harrell need not have foreseen that Tabor’s supposed skill deficits in DUI-detection would cause

him to initiate a traffic stop and, without probable cause, perceive the need to forcefully seize a

suspect for driving under the influence before having the opportunity to administer the field-

sobriety tests with which he felt comfortable.

       As far as mental-health screening, the court notes that “psychological suitability screening”

is one of the minimal qualifications under Kentucky law. KRS 15.382. Harrell’s failure to require



                                                 26
additional screening was neither deliberately indifferent nor closely related to the events that led

to McNally’s injury. Even Harrell’s awareness of Tabor’s diagnoses would not have put Harrell

on notice that constitutional violations were highly likely to follow. Moreover, McNally engages

in lay speculation when he asserts that Tabor’s PTSD and hypervigilance contributed in any way

to the takedown and arrest. See DE 44 at 16–20. This will not satisfy the “rigorous standards of

culpability and causation” mandated by the Supreme Court. See Brown, 117 S. Ct. at 1389.

       Finally, to the extent McNally cursorily mentions lack of supervision as an additional hook

for county liability under § 1983, the analysis for inadequate supervision tracks the inquiry for

inadequate training. See Cabaniss v. City of Riverside, 231 F. App’x 407, 416 (6th Cir. 2007).

Again, McNally fails to demonstrate deliberate indifference. McNally does not explain why this

incident was a “foreseeable consequence” of Harrell’s lack of supervision over Tabor, nor does he

reference or show “repeated complaints of constitutional violations” by Tabor. See Brown, 172

F.3d at 931.

       For these reasons, summary judgment for Defendants is warranted on the official-capacity

§ 1983 claims. With no proven violations, up-the-chain liability is not available. For the alternative

reasons explained, the hiring and oversight decisions of the Sheriff would (even with a

constitutional claim) not support a culpability finding.

       C. State-Law Claims

           1. Malicious Prosecution 7 (Count III)



7
  The Sixth Circuit “recognize[s] a separate constitutionally cognizable claim of malicious
prosecution under the Fourth Amendment.” Thacker v. City of Columbus, 328 F.3d 244, 259 (6th
Cir. 2003). “Such a claim encompasses wrongful investigation, prosecution, conviction, and
incarceration.” Barnes v. Wright, 449 F.3d 709, 716 (6th Cir. 2006). McNally does not
characterize the malicious-prosecution count as an additional § 1983 theory. See DE 1
(identifying only Counts I and II as stemming from § 1983). The Court goes where the pleading
leads.
                                                 27
               a. Individual-Capacity Claim Against Tabor

       McNally alleges that Tabor maliciously instituted criminal charges against him. DE 1

¶¶ 64–67. Defendants counter that Tabor acted with probable cause and without malice. DE 40-1

at 29–30.

       The Kentucky Supreme Court recently rearticulated the five elements of malicious

prosecution:

       1) the defendant initiated, continued, or procured a criminal or civil judicial
       proceeding, or an administrative disciplinary proceeding against the plaintiff;
       2) the defendant acted without probable cause;
       3) the defendant acted with malice, which, in the criminal context, means seeking
       to achieve a purpose other than bringing an offender to justice; and in the civil
       context, means seeking to achieve a purpose other than the proper adjudication of
       the claim upon which the underlying proceeding was based;
       4) the proceeding, except in ex parte civil actions, terminated in favor of the person
       against whom it was brought; and
       5) the plaintiff suffered damages as a result of the proceeding.

Martin v. O’Daniel, 507 S.W.3d 1, 11–12 (Ky. 2016).

       It is unclear under Kentucky law “whether, in the context of multiple charges, the probable

cause element requires a malicious prosecution plaintiff to show that no probable cause existed on

any of the charges, and Kentucky courts have not addressed directly whether a finding of probable

cause on one charged offense precludes a malicious prosecution claim on the remaining charges.”

Smith v. Peyman, 93 F. Supp. 3d 738, 750 (E.D. Ky. 2015). Without any determinative ruling from

the Kentucky Supreme Court, when multiple charges are at issue, federal courts in Kentucky

generally have analyzed probable cause as to each charge. See id.; Martin v. Coyt, No. 1:10-CV-

00176, 2013 WL 1187940, at *2–4 (W.D. Ky. Mar. 21, 2013); Carter v. Porter, No. 5:08-CV-246-

REW, 2011 WL 778408, at *7 (E.D. Ky. Mar. 1, 2011). But see Hartman v. Thompson, No. 3:16-

CV-00114-GNS-DW, 2018 WL 793440, at *15 & n.13 (W.D. Ky. Feb. 7, 2018) (noting that

simultaneous arrest on multiple charges has less potential to burden defendant through bail or

                                                28
detention calculus), aff’d, 931 F.3d 471 (6th Cir. 2019). The Court follows the majority and

analyzes probable cause as to each charge for purposes of the malicious-prosecution claim.

       In this case, the parties contest only probable cause and malice. The probable-cause inquiry

is substantially the same under federal and Kentucky law. Williams v. Commonwealth, 147 S.W.3d

1, 11–12 (Ky. 2004) (quoting Beck v. Ohio, 85 S. Ct. 223, 228 (1964); Louisville & N. R. Co. v.

Sharp, 282 Ky. 758, 763 (Ky. Ct. App. 1940) (defining the term as “such ground as would induce

a man of ordinary prudence to believe that the person prosecuted had committed the crime

charged”). “[M]alice is the intentional doing of a wrongful act to the injury of another, with an evil

or unlawful motive or purpose.” Stearns Coal Co. v. Johnson, 238 Ky. 247, 252 (Ky. 1931).

       “The elements of malice and lack of probable cause are intertwined.” Meogrossi v. Aubrey,

3:09cv-00301-JDM, 2011 WL 1235063, at *15 (W.D. Ky. Mar. 31, 2011). That is so because

“malice may be inferred from a lack of probable cause.” Massey v. McKinley, 690 S.W.2d 131,

133 (Ky. Ct. App. 1985).

       The jury, however, may not invariably imply malice from the mere want of
       probable cause if all the facts disclosed lead to a different conclusion. If malice was
       to be inferred from want of probable cause alone, then there would be no necessity
       for having a distinct requirement that malice be proven, for want of probable cause
       would then be the only element necessary to be established.

Mosier v. McFarland, 269 Ky. 214, 217 (Ky. 1937). In other words, lack of probable cause may

support a finding of malice but is insufficient on its own and absent other supportive evidence.

       Because the federal and Kentucky probable-cause standards are the same, the resolution of

the § 1983 unlawful seizure/false arrest count partially determines the outcome on the malicious-

prosecution count. For the reasons discussed above, Tabor had probable cause to charge McNally

with no headlamps (a violation Plaintiff essentially concedes) and driving under the influence.

McNally’s malicious-prosecution theory necessarily fails as to these charges. As for the remaining



                                                 29
charges—no insurance and menacing—probable cause, as earlier analyzed, would be a triable

issue. But Defendants are still entitled to summary judgment on this count because McNally cannot

satisfy his burden of proving malice, a distinct required element of malicious prosecution. See

Martin, 507 S.W.3d at 11–12.

       McNally has not supported any malice argument with particular evidence that would

suggest an evil or unlawful motive or purpose on Tabor’s part. See DE 44 at 1 (containing a solitary

use of the term “malice” and nowhere further developing a response to Defendants’ argument);

DE 40-1 at 30 (noting that McNally testified during his deposition that he did not know Tabor

before this incident and that he had no reason to believe Tabor intended him harm); DE 30 at 34

(McNally Deposition). In Scheffler v. Lee, 752 F. App’x 239 (6th Cir. 2018), the Sixth Circuit

found evidence of malice lacking when an officer had arrested the plaintiff for alcohol intoxication

and disorderly conduct. Id. at 251–52. Though the plaintiff pointed to the officer’s statement—

apparently, “that ‘we’ll call it’ alcohol intoxication”—the Sixth Circuit noted that the officer had

witnessed the “erratic behavior” of the (now-plaintiff) defendant and that the defendant had refused

to provide a urine sample. Id. Video evidence of the officer’s demeanor and audio recordings

further supported the lack of malice. Id. Here, a reasonable juror also could not draw an inference

of malice from the record. There is nothing to suggest that Tabor had an improper purpose or

justification for bringing no-insurance and menacing charges against McNally, given McNally’s

own account of the interaction. As Kentucky defines malice, Tabor would have had to pursue the

charges with a purpose other than legitimate law enforcement. McNally may debate the merits of

menacing or insurance status, but Plaintiff did not have proof of insurance on the borrowed vehicle

at the time of the stop. Further, Tabor legitimately effected the DUI arrest and part of his focus

was McNally’s erratic conduct, refusal to follow directions, and effort to return, abruptly, to the



                                                30
truck (where Tabor later found a large knife). Tabor was imperfect, perhaps, but nothing in the

record suggests an improper motivation, or malice, in his decision-making as to pursuit of the

insurance and menacing theories. As a result, Tabor has no individual-capacity liability on Count

III.

               b. Qualified Official Immunity

       The Court undertakes no qualified official immunity analysis because this defense does not

apply to claims of malicious prosecution. The Sixth Circuit, interpreting Kentucky law, has noted

that “there can be no qualified official immunity for a claim of malicious prosecution.” Clemons

v. Couch, 768 F. App’x 432, 438–39 (6th Cir. 2019); Martin, 507 S.W.3d at 5–6 (“[I]n the context

of a malicious prosecution claim against state law enforcement officers, the issue of qualified

official immunity is superfluous.”). As its name reveals, malicious prosecution requires the

plaintiff to prove malice, whereas the Kentucky defense of qualified official immunity applies

when malice is not at play. Martin, 507 S.W.3d at 5–6.

               c. Official-Capacity Claim Against Harrell

       Because Tabor has no primary liability for malicious prosecution, Harrell in his official

capacity (in effect, the office or Whitley County) can have no liability on this count either. See

Haugh, 242 S.W.3d at 687.

           2. Battery (Count IV)

       McNally claims that Tabor committed battery when he “offensively touched McNally” to

effect his arrest and to handcuff him. DE 1 ¶¶ 71–73. Tabor avers that his use of force was

privileged—and therefore not a battery—because the force appeared to be necessary to take

McNally into custody and protect Tabor from harm. DE 40-1 at 31.




                                               31
                a. Individual-Capacity Claim Against Tabor

        Kentucky law defines battery as “any unlawful touching of the person of another” and

requires only single intent; that is, the actor need only intend to make contact, not that the contact

be harmful. Vitale v. Henchey, 24 S.W.3d 651, 657–58 (Ky. 2000) (internal quotation omitted).

“However, Kentucky law partially shields police officers from liability for [battery].” Tollison v.

City of Independence, No. 13-55-DLB-CJS, 2015 WL 5684030, at *12 (E.D. Ky. Sept. 25, 2015).

“Under Kentucky law, an ‘officer making an arrest may use such force as may be necessary to

make the arrest but no more.’” Hartman, 931 F.3d at 486 (quoting City of Lexington v. Gray, 499

S.W.2d 72, 74 (Ky. Ct. App. 1973); see also KRS 431.025(3) (“No unnecessary force or violence

shall be used in making an arrest.”); KRS 503.090(1) (providing that an officer may arrest by force

when he “[b]elieves that such force is necessary to effect the arrest; . . . [m]akes known the purpose

of the arrest or believes that it is otherwise known or cannot reasonably be made known to the

person to be arrested; and . . . [b]elieves the arrest to be lawful”).

        A plaintiff’s battery claim against a law-enforcement officer is likely to meet the officer’s

defense that the use of force was justified and therefore not a battery. In describing this situation,

some courts have referred to non-justified force as “excessive force.” For example, in Dunn v.

Felty, 226 S.W.3d 68 (Ky. 2007), the Kentucky Supreme Court explained:

        In the context of an arrest, an officer is liable for excessive force in two
        circumstances: (1) he or she has reasonable grounds for making the arrest but used
        more force than was necessary; and (2) he or she only used necessary force in
        effecting the arrest but there were, in fact, no reasonable grounds for the arrest.

Id. at 74. But “excessive force” in this context seems to be a shorthand way of describing a

defendant-officer’s use of non-justified force. In other words, Kentucky courts’ interpretations of

“excessive force” in the context of an officer’s alleged battery do not necessarily import the § 1983

excessive-force analysis. Despite the shared use of the term, the objective-reasonableness inquiry

                                                   32
under the Fourth Amendment does not precisely parallel the justified-force analysis under

Kentucky law. See Coitrone v. Murray, 642 F. App’x 517, 524 (6th Cir. 2016) (“[T]he analysis of

excessive force claims under § 1983 is different from the analysis under state law.”) (internal

quotation omitted). However, the Kentucky Court of Appeals once observed that “[c]onstitutional

search-and-seizure jurisprudence provides similar substantive results.” Haugh, 242 S.W.3d at 686.

       In this case, McNally cannot succeed under either formulation described in Dunn: that

Tabor used more force than was necessary or that Tabor lacked reasonable grounds for arrest.

Dunn, 226 S.W.3d at 74. Finding that probable cause did exist for at least one arrestable offense

forecloses the second theory. Qualified official immunity, discussed below, dooms the first.

               b. Qualified Official Immunity

       “Qualified immunity applies when public officials perform (1) discretionary acts, (2) in

good faith, and (3) within their scope of authority.” Hill v. Adkins, 59 F. Supp. 3d 814, 820 (E.D.

Ky. 2014) (citing Yanero v. Davis, 65 S.W.3d 510, 522 (Ky. 2001). “If the act was discretionary

and within the scope of authority, the burden shifts to the plaintiff ‘to establish by direct or

circumstantial evidence that the discretionary act was not performed in good faith.’” Id. (quoting

Yanero, 65 S.W.3d at 523). Good faith “ha[s] both an objective and subjective aspect.” Yanero, 65

S.W.3d at 523. The objective aspect amounts to objective unreasonableness whereas the subjective

aspect involves willfulness, malicious intent, or a corrupt motive. Id.

       Here, the dispute turns on whether McNally can demonstrate that Tabor did not act in good

faith. Tabor undoubtedly acted within the scope of his authority when he arrested McNally, see

KRS 431.005(1)(d), and the decision how to effect an arrest is a discretionary one, see Estate of

Collins v. Wilburn, 755 F. App’x 550, 556 (6th Cir. 2018); Castle v. Howard, No. 5:11-CV-221-

KSF, 2012 WL 3779123, at *8 (E.D. Ky. Aug. 31, 2012). In the context of McNally’s



                                                 33
constitutional claims, the Court has already concluded that Tabor was not objectively unreasonable

in his use of force. McNally does not identify record evidence that supports his allegation of

Tabor’s subjective bad faith, and viewing the record as a whole would not support an inference

that Tabor displayed willfulness, malicious intent, or corrupt motive.

       For the reasons discussed above, Tabor had reasonable grounds to arrest McNally, and

qualified immunity protects his decision to use force to effect the arrest. As a result, McNally

cannot succeed on Count IV against Tabor in his individual capacity.

               c. Official-Capacity Claim Against Harrell

       Because the battery count against Tabor in his individual capacity fails, Harrell in his

official capacity can have no liability on this count. See Haugh, 242 S.W.3d at 687.

           3. Negligence/Gross Negligence (Count V)

               a. Individual-Capacity Claim Against Harrell

       McNally claims that “Harrell had a legal duty to adequately train and supervise Sheriff’s

Department personnel in the administration of health care and policies.” DE 1 ¶ 41. McNally

further contends that Harrell breached his duty “to hire, train, and supervise Tabor and to take steps

to prevent the violations herein” and “to ensure [Tabor’s] conduct met the standard of ordinary

law enforcement officers. Id. ¶¶ 80–81. McNally points to Harrell’s “actual knowledge” that Tabor

had inadequate DUI-detection and de-escalation training and that Tabor had violated unspecified

Whitley County Sheriff’s Office policies. Id. ¶¶ 43–45. Defendants argue that Harrell acted

reasonably in relying on statutory certification requirements for law-enforcement officers and on

Tabor’s substantial law-enforcement experience. DE 40-1 at 34. Additionally, Defendants depend

on qualified official immunity as a defense. Id. at 22–24.




                                                 34
        Kentucky law recognizes the torts of negligent hiring, negligent retention, negligent

supervision, and negligent training. See MV Transp. Inc. v. Allgeier, 433 S.W.3d 324, 336 n.10

(Ky. 2014) (collecting cases). “[A]n employer can be held liable when its failure to exercise

ordinary care in hiring or retaining an employee creates a foreseeable risk of harm to a third

person.” Oakley v. Flor-Shin, Inc., 964 S.W.2d 438, 442 (Ky. Ct. App. 1998). “Kentucky conflates

the negligent training and negligent supervision standards.” J.B.F. v. Ky. Dep’t of Educ., No. 5:15-

CV-33-REW, 2016 U.S. Dist. LEXIS 72419, at *48 (E.D. Ky. June 3, 2016); see Booker v.

GTE.net LLC, 350 F.3d 515, 517–18 (6th Cir. 2003) (applying Kentucky negligent-supervision

law); Carberry v. Golden Hawk Transp. Co., 402 S.W.3d 556, 564 (Ky. Ct. App. 2013) (discussing

knowledge of employment risk as relevant to both negligent training and supervision).

        Here, for the reasons discussed in the context of the official-capacity § 1983 claims,

McNally has not demonstrated that his injuries were foreseeable consequences of Harrell’s

decisions about hiring, training, and supervising Tabor. Doe v. Magoffin Cty. Fiscal Court, 174 F.

App’x 962, 973–74 (6th Cir. 2006) (“Where there is no foreseeability, there is no duty under

Kentucky law.”). The causation chain is attenuated: McNally cannot show that Harrell should have

foreseen that his decisions with respect to Tabor carried the risk of the violations of which McNally

complains. For example, Tabor’s faded familiarity with the HGN test is only marginally related to

McNally’s seizure. Tabor’s facility with the HGN model would not have changed his calculus in

deciding to arrest McNally by force, and McNally still would have faced charges arising out of

this incident, even if Tabor had administered the HGN and even if McNally had passed with flying

colors. 8




8
 And again, with no underlying tort or misconduct by Tabor, Harrell’s dependent liability is
only an academic topic.
                                                 35
                b. Qualified Official Immunity

         Even if McNally could demonstrate that Harrell’s liability on this count presents a jury

question, McNally has not overcome Defendants’ defense of qualified official immunity. McNally

does not dispute that Harrell acted within the scope of his authority. See DE 44 at 15–16. And,

quintessentially, “[s]upervision and training are discretionary functions.” Nichols v. Bourbon Cty

Sheriff's Dep’t, 26 F. Supp. 3d 634, 642 (E.D. Ky. 2014). McNally does argue that Tabor’s training

was not discretionary because KRS 15.380 requires the employing agency to provide additional

training to peace officers with specialized law enforcement responsibilities. DE 44 at 15–16; see

KRS 15.380(3). However, McNally does not suggest—and the record does not support—that

Tabor had such particular responsibilities. As with the battery claim, McNally bears the burden to

demonstrate that Harrell did not act in good faith. Harrell’s reliance on statutory minimum

qualifications and training by the Kentucky Law Enforcement Council was not objectively

unreasonable. Nor is there any indication of Harrell’s subjective bad faith in the form of

willfulness, malicious intent, or a corrupt motive.

   IV.      CONCLUSION

         For the above reasons, the Court GRANTS DE 40 and will enter a separate Judgment.

         This the 15th day of November, 2019.




                                                 36
